Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A contact probe to electrically connect a first electrode to a second electrode, the first electrode being in a form of a solder ball, the contact probe comprising: a first contact terminal that contacts the first electrode; a second contact terminal that contacts the second electrode; and an elastic body that engages the first contact terminal and the second contact terminal, and urges the first contact terminal and the second contact terminal so as to separate the first and the second terminals, wherein the first contact terminal is constituted by a first contact in a form of a rod-shaped metal member having a cross-section with a thickness substantially equal to a width thereof and provided with a first contact portion that contacts with the first electrode, the second contact terminal is constituted by a plurality of second contacts in a form of a plate-shaped metal member, provided with a second contact portion that contacts with the second electrode, and clamp the first contact in a frictional contact with a part of the first contact, the first contact and the second contact can move so as to be frictionally contacting each other while being relatively close to and spaced apart from the first electrode and the second electrode, and the elastic body is constituted by a coil spring provided so as to surround at least a part of the first contact and the second contact, to elastically press the first contact portion of the first contact against the first electrode, and to elastically press the second contact portion of the second contact against the second electrode.
(Claim 9) Claim 9 is the allowable subject matter of claim 4 rewritten in independent form including all the claim language of intervening claim 2 and base claim 1.
(Claim 10) Claim 10 is the allowable subject matter of claim 5 rewritten in independent form including all the claim language of base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/26/2022